i          i            i                                                                i   i    i




                                          MEMORANDUM OPINION

                                             No. 04-08-00120-CR

                                            Fernando MARROQUIN,
                                                   Appellant

                                                      v.

                                             The STATE of Texas,
                                                   Appellee

                         From the 186th Judicial District Court of Bexar County, Texas
                                        Trial Court No. 2005-CR-5884
                                    Honorable Pat Priest, Judge Presiding1

Opinion by:           Steven C. Hilbig, Justice

Sitting:              Karen Angelini, Justice
                      Rebecca Simmons, Justice
                      Steven C. Hilbig, Justice

Delivered and Filed: December 3, 2008

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Fernando Marroquin pled nolo contendere to felony driving while intoxicated pursuant to a

plea agreement. The trial court assessed a six year sentence in accordance with the agreement,

suspended imposition of the sentence, and placed Marroquin on community supervision. The State

later filed a motion to revoke, alleging Marroquin violated various conditions of his community

supervision. After Marroquin pled true to nine of the alleged violations, the trial court revoked his




           1
               … Sitting by assignment.
community supervision and sentenced him to four years imprisonment in the Texas Department of

Criminal Justice - Institutional Division. Marroquin appeals.

        Marroquin’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which she raises arguable points of error, but nonetheless concludes this appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). Counsel states Marroquin was provided a copy of the brief and motion to withdraw and

informed of his right to review the record and file his own brief. He has not done so.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Marroquin’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

        No substitute counsel will be appointed. Should Marroquin wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court

of Criminal Appeals along with the rest of the filings in this case. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of Texas Rules of Appellate

Procedure. See id. R. 68.4.

                                                         Steven C. Hilbig, Justice
Do not publish

                                                   -2-